Exhibit 10.4

 

LOGO [g342131ex10_4logo.jpg]

MINDSPEED TECHNOLOGIES, INC.

INDUCEMENT INCENTIVE PLAN

STOCK OPTION TERMS AND CONDITIONS

FOR INTERNATIONAL EMPLOYEES

 

1. Definitions

Capitalized terms used and not defined herein shall have the respective meanings
assigned to such terms in the Plan (as defined below). As used in these Stock
Option Terms and Conditions, the following words and phrases shall have the
respective meanings ascribed to them below unless the context in which any of
them is used clearly indicates a contrary meaning:

 

  (a) Award Agreement: These Stock Option Terms and Conditions and any appendix
to these Stock Option Terms and Conditions for your country of residence
together with the Grant Letter.

 

  (b) Cause: (i) A felony conviction of a Participant; (ii) the commission by a
Participant of an act of fraud or embezzlement against Mindspeed and/or a
Subsidiary; (iii) willful misconduct or gross negligence materially detrimental
to Mindspeed and/or a Subsidiary; (iv) the Participant’s continued failure to
implement reasonable requests or directions received in the course of his or her
employment; (v) the Participant’s wrongful dissemination or use of confidential
or proprietary information; or (vi) the intentional and habitual neglect by the
Participant of his or her duties to Mindspeed and/or a Subsidiary.

 

  (c) Disability: Permanent and total disability within the meaning of
Mindspeed’s long-term disability plan, as it may be amended from time to time,
or, if there is no such plan, as determined by the Committee.

 

  (d) Employer: Has the meaning given to it in Section 5.

 

  (e) Fidelity: Fidelity Stock Plan Services, the stock option administrator
whom Mindspeed has engaged to administer and process all stock option exercises.
Mindspeed may, in its sole discretion, change stock option administrators at any
time, in which case, the provisions of this Award Agreement will apply to any
other stock option administrator selected by Mindspeed.

 

  (f) Grant Letter: The letter from Mindspeed granting the Option or Options to
the Employee or Non-Employee.

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

  (g) Mindspeed: Mindspeed Technologies, Inc., a Delaware corporation.

 

  (h) Options: The non-qualified stock options granted pursuant to the terms and
conditions of the Plan and this Award Agreement.

 

  (i) Option Shares: The shares of Mindspeed Common Stock issuable or
transferable on exercise of the Options.

 

  (j) Plan: Mindspeed’s Inducement Incentive Plan (including any sub-plan to
Mindspeed’s Inducement Incentive Plan), as such Plan may be amended and in
effect at the relevant time.

 

  (k) Retirement: Retirement at or after age sixty two (62) or, with the advance
consent of the Committee, before age sixty two (62) but at or after age fifty
five (55).

 

  (l) Tax-Related Items: Has the meaning given to it in Section 7.

 

  (m) Web: Fidelity’s website that is used to facilitate stock option
transactions and is accessible through Mindspeed MyNet.

 

2. When Options May be Exercised

The Options are vested and may be exercised in accordance with the schedule
included in the Grant Letter, provided that:

 

  (a) if you die while an employee of Mindspeed, your estate, or any person who
acquires the Options by bequest or inheritance, may exercise all the Options not
theretofore exercised, within (and only within) the period beginning on your
date of death (even if you die before you have become entitled to exercise all
or any part of the Options) and ending three (3) years thereafter;

 

  (b) if your employment by Mindspeed terminates other than by death, then:

 

  (i) if your employment by Mindspeed is terminated for Cause, the Options shall
expire forthwith upon your termination and may not be exercised thereafter; and

 

  (ii)

if your employment by Mindspeed terminates for any reason (including Retirement
or Disability) not specified in subparagraph (a) or in clause (i) of this
subparagraph (b), you (or if you die after your termination date, your estate or
any person who acquires the Options by bequest or inheritance) may thereafter
exercise the Options within (and only within)

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

2



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

  the period ending three (3) months after your termination date, but only to
the extent they were exercisable on your termination date, it being understood
that neither (i) your transfer from Mindspeed to a Subsidiary or affiliate of
Mindspeed, whether or not incorporated, or vice versa, or from one Subsidiary or
affiliate of Mindspeed to another, nor (ii) a leave of absence duly authorized
in writing by Mindspeed, shall be deemed a termination of employment; and

 

  (c) the beginning exercise date of any unexercisable Options will be delayed
for the length of time during which you are on an unpaid leave of absence duly
authorized in writing by Mindspeed that exceeds six (6) months.

The Committee may, in its discretion, extend the period during which Options may
be exercised beyond the period set forth in subparagraphs (a) and (b)(ii) above,
but in no event shall the provisions of the foregoing subparagraphs (a) or
(b)(ii) extend to a date more than eight (8) years after the date of the grant.

 

3. Exercise Procedure

 

  (a) To exercise all or any part of the vested Options, you (or after your
death, your estate or any person who has acquired the Options by bequest or
inheritance) must contact the administrator, Fidelity, by using the Web system
or by speaking to a Fidelity customer service representative, or comply with
such other procedures as Mindspeed may establish for notifying it, either
directly or through an on-line internet transaction with a brokerage firm
authorized by Mindspeed to effect such Option exercises, of the exercise of the
Option. If Fidelity is used to effect the exercise, you (or after your death,
your estate or any person who has acquired the Options by bequest or
inheritance), must:

 

  (i) contact Fidelity and follow the instructions provided (or contact Fidelity
by phone and speak to a customer service representative); and

 

  (ii) confirm the Option transaction through the Web system or by speaking to a
Fidelity customer service representative by receiving a confirmation number.

 

  (b) Unless otherwise stated in an appendix to this Award Agreement (if any),
full payment of the exercise price for the Option Shares to be purchased on
exercise of the Options may be made by means of:

 

  (i) cash or check; or

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

3



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

  (ii) a “cashless exercise” pursuant to which you (or any other person or
persons exercising the Option) shall provide irrevocable instructions to
Fidelity (or any other stock plan administrator designated by Mindspeed) to
effect the immediate sale of some or all of the Option Shares purchased at
exercise of the Options and to remit to Mindspeed sufficient funds out of the
resulting sale proceeds to cover the aggregate exercise price payable for all
the Option Shares purchased plus all applicable Tax-Related Items. The balance
of the sale proceeds (in the event of a cashless sell-all exercise) or Option
Shares (in the event of a cashless sell-to-cover exercise), if any, shall be
remitted to you.

 

  (c) In the case of any person other than you seeking to exercise the Options,
Fidelity or the Secretary of Mindspeed may refuse to honor the exercise of the
Options until they have received all documents required by them to establish to
their satisfaction that the person seeking to exercise the Options is entitled
to do so.

 

  (d) An exercise of the whole or any part of the Options shall be effective
(1) upon confirmation of your transaction by Mindspeed or by using the Web
system or by speaking to a Fidelity customer service representative, and full
payment of the exercise price and Tax-Related Items (if applicable) being
received by Fidelity or Mindspeed within three (3) business days following the
confirmation; and (2) receipt of any documents required pursuant to
Section 3(c).

 

  (e)

An exercise conducted and confirmed through the Web system or by speaking to a
Fidelity customer service representative, whether or not full payment of the
exercise price for the Option Shares is received by Fidelity, shall constitute a
binding contractual obligation by you (or the other person entitled to exercise
the Options) to proceed with and complete that exercise of the Options (but only
so long as you continue, or the other person entitled to exercise the Options
continues, to be entitled to exercise the Options on that date). By your
acceptance of this Award Agreement, you agree (for yourself and on behalf of any
other person who becomes entitled to exercise the Options) to deliver or cause
to be delivered to Fidelity any balance of the exercise price and any
Tax-Related Items for the Option Shares to be purchased upon the exercise
pursuant to the transaction conducted through the Web system or by speaking to a
Fidelity customer service representative required to pay in full the exercise
price for those Option Shares and any Tax-Related Items (as defined in
Section 7) on or before the third (3rd) business day after the date on which you
confirm the transaction through the Web system or by speaking to a Fidelity
customer service representative. If such payment is not made, you (for yourself
and on behalf of any other person who becomes entitled to exercise the Options)
authorize Mindspeed, in its discretion, to set off against salary payments or
other

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

4



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

  amounts due or which may become due you (or the other person entitled to
exercise the Options) any balance of the exercise price for those Option Shares
remaining unpaid thereafter.

 

4. Transferability

No Options or portion thereof shall be transferable by you otherwise than:
(i) by will or by laws of descent and distribution; (ii) by gift to members of
your immediate family; (iii) to a trust established for the benefit of one or
more members of your immediate family; or (iv) as otherwise determined by the
Committee. For purposes of the Plan, “immediate family” shall mean your spouse
and natural, adopted or step-children and grandchildren. Notwithstanding any
transfer of an Option or portion thereof, the transferred Option shall continue
to be subject to the Plan and Award Agreement as were applicable to you
immediately prior to the transfer, as if the Option had not been transferred.

 

5. Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, your employer (“Employer”),
Mindspeed, its Subsidiaries or affiliates and Fidelity for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

You understand that Mindspeed, its Subsidiaries or affiliates and your Employer
may hold certain personal information about you, including, but not limited to,
your name, home address and telephone number, date of birth, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in Mindspeed or its Subsidiaries or
affiliates, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data will be transferred to Fidelity, or such other stock plan
service provider as may be selected by Mindspeed in the future, or to any other
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere
(e.g., the United States), and that the recipient’s country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize
Mindspeed, Fidelity and any other possible recipients which may assist Mindspeed
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

5



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. You understand that refusing to consent or
withdrawal of consent may affect your ability to exercise or realize benefits
from the Options. For more information on the consequences of your refusal to
consent or withdrawal of consent, please contact your local human resources
representative.

 

6. Nature of Grant

In accepting the grant, you acknowledge that: (i) the Plan is established
voluntarily by Mindspeed, is discretionary in nature and may be modified,
amended, suspended or terminated by Mindspeed at any time, unless otherwise
provided in the Plan or these Stock Option Terms and Conditions; (ii) the grant
of the Options is voluntary and occasional and does not create any contractual
or other right to receive future grants of Options, or benefits in lieu of
Options even if Options have been granted repeatedly in the past; (iii) all
decisions with respect to any such future grants will be at the sole discretion
of Mindspeed; (iv) your participation in the Plan shall not create a right to
further employment with your Employer and shall not interfere with the ability
of your Employer to terminate your employment relationship at any time with or
without cause; (v) your participation in the Plan is voluntary; (vi) the value
of the Options is an extraordinary item which does not constitute compensation
of any kind rendered to Mindspeed or the Employer, and which is outside the
scope of your employment contract, if any; (vii) the Options are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for Mindspeed or the Employer; (viii) in
the event of termination of your employment (whether or not in breach of local
labor laws), your right to receive the Options and vest in the Options under the
Plan, if any, will terminate effective as of the date that you are no longer
actively employed regardless of any reasonable notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of employment (whether or not in breach of local labor laws), your
right to exercise the Options after termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any reasonable notice period mandated under local law; Mindspeed
shall have the exclusive discretion to determine when you are no

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

6



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

longer actively employed for purposes of the Option grant; (ix) the Options have
been granted to you in your status as an employee of your Employer, and, in the
event that your Employer is not Mindspeed, the Option grant can in no event be
understood or interpreted to mean that Mindspeed is your employer or that you
have an employment relationship with Mindspeed or any of its Subsidiaries or
affiliates; (x) the future value of the underlying Option Shares is unknown and
cannot be predicted with certainty; (xi) if the underlying Option Shares do not
increase in value, the Options will have no value; (xii) if you exercise your
Options and acquire Option Shares, the value of those Option Shares acquired may
increase or decrease in value, even below the exercise price; (xiii) in
consideration of the grant of the Option, no claim or entitlement to
compensation or damages arises from termination of the Options or diminution in
value of the Options or Option Shares and you irrevocably release Mindspeed, its
Subsidiaries or affiliates and your Employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the Options, you shall
be deemed to have waived your entitlement to pursue such claim; (xiv) Mindspeed
is not providing any tax, legal or financial advice, nor is Mindspeed making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying Option Shares; and (xv) you are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

7. Responsibility for Taxes

Regardless of any action Mindspeed or the Employer takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you hereby acknowledge and agree
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and liability and that Mindspeed and/or your
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option grant,
including, but not limited to, the grant, vesting or exercise of the Options,
the subsequent sale of Option Shares and the receipt of any dividends; and
(b) do not commit to structure the terms of the grant or any aspect of the
Options to reduce or eliminate your liability for Tax-Related Items.

You hereby authorize Mindspeed and/or the Employer, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items legally payable by
you by deducting from the proceeds of the sale of Option Shares acquired upon
exercise of the Options an amount equal to the Tax Related Items with respect to
such Options or to require you (or any other person entitled to exercise the
Options) to pay to it an amount sufficient to provide for any such Tax Related
Items due in connection with the Options. Alternatively, or in addition,
Mindspeed and/or the Employer, may, at their discretion, satisfy the obligations
with regard to all Tax-Related Items legally payable by you by (i)

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

7



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

withholding from your wages or other cash compensation paid to you by Mindspeed
and/or the Employer; or (ii) arranging for the sale of a certain number of
Option Shares acquired upon exercise of the Option (on your behalf and at your
direction pursuant to this authorization) and withholding from the sale proceeds
any sums required to satisfy all Tax-Related Items; or (iii) withholding in
Option Shares, provided that Mindspeed only withholds the amount of Option
Shares necessary to satisfy the minimum withholding amount. If the obligation
for Tax-Related Items is satisfied by withholding in Option Shares, you will be
deemed to have been issued the full number of Option Shares subject to the
exercise Option, notwithstanding that a number of the Option Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Option.

By your acceptance of this Award Agreement, you agree (for yourself and on
behalf of any other person who becomes entitled to exercise the Options) that if
Mindspeed and/or the Employer elects to require you (or such other person) to
remit an amount sufficient to pay such Tax Related Items, you (or such other
person) must remit that amount within three (3) business days after the
confirmation of the Option exercise (Section 3(a)(ii)). If such payment is not
made, Mindspeed, in its discretion, shall have the same right of set-off with
respect to payment of the Tax Related Items in connection with the exercise of
the Option as provided under Section 3(d) with respect to payment of the
exercise price.

Finally, you agree to pay Mindspeed and/or the Employer any amount of
Tax-Related Items that Mindspeed and/or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Option Shares
that cannot be satisfied by any of the means previously described. Mindspeed may
refuse to honor the exercise and refuse to deliver the Option Shares if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this section.

 

8. Rights as Shareholder

You will not have any rights as a shareholder with respect to any Option Shares.
No dividends or dividend equivalents will be paid by Mindspeed with respect to
any Stock underlying the Option Shares.

 

9. Headings

The section headings contained in these Stock Option Terms and Conditions are
solely for the purpose of reference, are not part of the agreement of the
parties and shall in no way affect the meaning or interpretation of this Award
Agreement.

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

8



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

10. References

All references in these Stock Option Terms and Conditions to sections,
paragraphs, subparagraphs or clauses shall be deemed to be references to
sections, paragraphs, subparagraphs and clauses of these Stock Option Terms and
Conditions unless otherwise specifically provided.

 

11. Appendix

Notwithstanding any provision in these Stock Options Terms and Conditions or the
Plan, the Options shall be subject to any special terms and conditions as set
forth in the appendix to these Stock Options Terms and Conditions for your
country of residence, if any. The appendix, if any, constitutes part of these
Stock Options Terms and Conditions.

 

12. Entire Agreement

This Award Agreement and the Plan embody the entire agreement and understanding
between Mindspeed and you with respect to the Options, and there are no
representations, promises, covenants, agreements or understandings with respect
to the Options other than those expressly set forth in this Award Agreement and
the Plan.

 

13. Applicable Laws and Regulations

The Option grant and the provisions of this Award Agreement are governed by, and
subject to, the laws of the State of Delaware, without regard to its conflicts
of laws principles, as provided in the Plan. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Award Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of Orange County, California,
or the federal courts for the United States for the Central District of
California, and no other courts, where this grant is to be made and/or to be
performed. If you have received this Award Agreement or any other documents
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

14. Severability

If one or more of the provisions of this Award Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit the Award Agreement to be construed so as to
foster the intent of the Award Agreement and the Plan.

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

9



--------------------------------------------------------------------------------

LOGO [g342131ex10_4logo.jpg]

 

15. Electronic Delivery

Mindspeed may, in its sole discretion, decide to deliver any documents related
to the Option granted under and participation in the Plan or future Options that
may be granted under the Plan by electronic means, and/or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by Mindspeed or a third party designated by Mindspeed.

 

16. Language

If you received these Stock Option Terms and Conditions or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

MSPD Inducement Incentive Plan International Stock Option Terms and Conditions
05-22-12

 

10